United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                            November 7, 2005
                      FOR THE FIFTH CIRCUIT
                      _____________________              Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-60992
                      _____________________

ALBERT STRANGI, Deceased, Rosalie Gulig, Independent
Executrix,

               Petitioner - Appellant,

     v.

COMMISSIONER OF INTERNAL REVENUE,

               Respondent - Appellee.

                       ---------------------
              Petition for Review of an Order of the
                 Internal Revenue Service (Tax Ct)
                       ---------------------

                    ON PETITION FOR REHEARING


Before REAVLEY, JOLLY, and PRADO, Circuit Judges.

PER CURIAM:

     IT IS ORDERED that the unopposed petition for rehearing is

GRANTED.   This case is REMANDED to the Tax Court for the limited

purpose of determining allowable administrative expenses, including

attorney’s fees.